IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-31435
                        Conference Calendar



WILLIE EARL BERRY,

                                         Plaintiff-Appellant,

versus

CHARLES C. FOTI, JR.; ORLEANS PARISH PRISON
MEDICAL DEPARTMENT; MARVIN GATES,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                         USDC No. 00-CV-1752
                        --------------------
                          December 11, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Willie Earl Berry, Orleans Parish prison inmate No. 946266,

appeals the dismissal of his 42 U.S.C. § 1983 suit.    Berry

alleged that he was not timely transferred to the custody of the

Louisiana Department of Corrections following his conviction for

aggravated battery and that the medical care he received at the

Orleans Parish Prison was constitutionally inadequate.    The

district court dismissed the complaint as legally frivolous and

for failure to state a claim.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-31435
                                -2-

     Berry has abandoned his arguments concerning a transfer to

the Louisiana Department of Corrections by failing to address the

issue in his appellate brief.   Yohey v. Collins, 985 F.2d 222,

225 (5th Cir. 1993).   Berry’s arguments concerning his claims of

inadequate medical treatment are not supported by citation to the

record or to legal authority.   Although this court liberally

construes the briefs of pro se litigants, pro se parties must

still brief the issues and comply with the standards of Rule 28

of the Federal Rules of Appellate Procedure.   See Grant v.

Cuellar, 59 F.3d 523, 524 (5th Cir. 1995); FED. R. APP. P.

28(a)(7) and (9)(A).   Berry’s appeal is inadequately briefed, and

we thus DISMISS the appeal as frivolous.   5TH CIR. R. 42.2.

     The dismissal of the instant appeal as frivolous and the

district court’s dismissal of the civil rights complaint as

frivolous both count as “strikes” under the three-strikes

provision of 28 U.S.C. § 1915(g).   See Adepegba v. Hammons, 103
F.3d 383, 385-87 (5th Cir. 1996).   Berry is cautioned that, once

he accumulates three strikes, he may not proceed in forma

pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.